COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Marty McVey and McVey & Company Investments, LLC

Appellate case number:    01-17-00948-CV

Trial court case number: 2014-12680

Trial court:              270th District Court of Harris County

       Marty McVey and McVey & Company Investments LLC have filed a petition for writ of
mandamus challenging the trial court’s order compelling arbitration. The Court requests that any
responses to the petition be filed by January 8, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 18, 2017